Case: 18-60138      Document: 00514813073         Page: 1    Date Filed: 01/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-60138
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                    January 29, 2019
                                                                       Lyle W. Cayce
TOAN ANH TRAN,                                                              Clerk


                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A017 025 258


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Toan Anh Tran, a native and citizen of Vietnam, petitions for review of
the order of the Board of Immigration Appeals (BIA) declining to exercise its
sua sponte authority to reopen his 1997 removal proceedings. It is well settled
that we have no jurisdiction to review the BIA’s wholly discretionary exercise
of its sua sponte authority to reopen removal hearings. See Lopez-Dubon v.
Holder, 609 F.3d 642, 647 (5th Cir. 2010); Enriquez-Alvarado v. Ashcroft, 371


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60138    Document: 00514813073    Page: 2   Date Filed: 01/29/2019


                                No. 18-60138

F.3d 246, 250 (5th Cir. 2004). Tran cites no contrary Fifth Circuit authority,
and his reliance on Mata v. Lynch, 135 S. Ct. 2150 (2015), is misplaced because
Mata did not disturb our prior holdings. See id. at 2155 (assuming, arguendo,
lack of jurisdiction to review BIA’s exercise of its sua sponte discretion and
declining to revisit Enriquez-Alvarado).
      Accordingly, we DISMISS the petition for review for lack of jurisdiction.




                                      2